Citation Nr: 1224005	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  95-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the right leg, to include scars. 

2.  Entitlement to an initial rating greater than 40 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating greater than 20 percent for left leg radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for residuals of a right leg injury, and a September 2008 rating decision of the Atlanta RO, which granted service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable rating, effective June 6, 1994.  Subsequently, in August 2011, the Atlanta RO issued an additional rating decision increasing the Veteran's disability rating for degenerative disc disease to 40 percent, effective June 6, 1994, and assigning a separate 20 percent disability rating for left leg radiculopathy, effective September 26, 2003.  

In November 1997, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed by the Board.  A January 2012 statement from the Veteran's representative shows that the Veteran was notified that he could testify at another Board hearing.  In an attached statement, also dated January 2012, the Veteran waived his right to an additional hearing and requested the Board consider his claims based on the evidence of record.  In April 2012, the Board sent a letter to the Veteran informing him that the Veterans Law Judge who conducted his November 1997 hearing is no longer employed by the Board and offering him the opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  The Veteran did not respond.  Thus, the Board may properly consider the Veteran's claims.

The Veteran's claim for entitlement to service connection residuals of a gunshot wound to the right leg, to include scars, was remanded by the Board in July 1997 for the scheduling of a hearing, and in May 1998, October 2004, and June 2009 for additional evidentiary development.  The Board remanded the Veteran's claims for entitlement to a higher rating for his degenerative disc disease of the lumbar spine and left leg radiculopathy for the issuance of a statement of the case (SOC) in June 2009.

The issues of entitlement to a higher rating for degenerative disc disease of the lumbar spine and left leg radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a gunshot wound to the right leg, to include scars, were incurred in, or caused by, his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a gunshot wound to the right leg, to include scars, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for residuals of a gunshot wound to the right leg, to include scars.  This award represents a complete grant of the benefit sought on appeal with regard to that issue.  Thus, any deficiency in VA's compliance with the duty to notify and assist or the Board's July 1997, May 1998, October 2004, and June 2009 Remand orders is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he suffered a gunshot wound to the right leg in January 1968 during the Tet Offensive in the Republic of Vietnam.  He contends that he has pain in this leg as a result of this injury, as well as scarring.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).    

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy' requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

"Satisfactory evidence," under 38 U.S.C.A. § 1154(b) means credible evidence, and VA may properly consider internal consistency, facial plausibility, and consistency with the other evidence submitted on behalf of the Veteran in determining whether the evidence showing that an injury or disease was incurred in service is credible.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Furthermore, 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat Veteran's alleged disability; the Veteran is still required to meet his evidentiary burden on the elements of the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  Lastly, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377 n.4.   A lay witness is also competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

While the Board is not required to accept a Veteran's uncorroborated account of active service experiences under Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), the Federal Circuit has held that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be probative on the issue of credibility where it is determined that the facts alleged are the sort that would be noted in the records had they occurred, as long as that determination is not a medical judgment on whether a particular kind of injury would have been noted.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); see also Kahana, 24 Vet. App. at 434.

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is not required to discuss all of the evidence of record, see Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), but it should not reject evidence favorable to the claimant without discussing that evidence, see Meyer v. Brown, 9 Vet. App. 425, 433 (1996), and its overall statement "must be adequate to enable a claimant to understand the precise basis for the Board's decision, as well as to facilitate review in this Court."  Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The medical evidence of record clearly demonstrates the existence of a present disability.  A statement completed following a December 1999 examination, performed on behalf of VA by QTC Medical Services, shows that the Veteran had a gunshot wound to the right lower extremity, but without residual difficulty.  At a VA examination conducted in July 1994, the Veteran reported sustaining a through-and-through gunshot wound to the right foreleg and asserted that his leg "hurts all the time."  Upon examination, the Veteran was found to have a 1.5 centimeter by 1 centimeter scar on the right pre-tibial area on the anteromedial surface, and a 2 centimeter by 1.5 centimeter ovate macular scar at approximately the same level on the anterolateral aspect of the foreleg.

The evidence of record also shows that the Veteran is entitled to the combat presumption.  In December 2001, the Center for Unit Records Research located the Annual Historical Supplements for the Veteran's unit dating from 1967-68 and an extract from an Operational Report submitted by the higher headquarters for the Veteran's unit for the period ending April 30, 1968.  These reports show significant combat activities, including mortar attacks, at the Veteran's unit base camp locations during the Tet Offensive.  Daily Staff Journals for another unit stationed at the same base camp also show significant combat activities, including mortar attacks.  Furthermore, the Veteran asserted that he pulled his friend out of a helicopter after he was shot by the enemy and killed during this period, and the available U.S. Army casualty data shows that the Veteran's friend was killed in action on January 4, 1968.  

In June 2004, the Veteran's representative submitted a statement explaining that while the Veteran has a non-combat military occupational specialty of petroleum storage specialist, soldiers with non-combat military occupational specialties were nevertheless required to engage in combat when the unit was under attack, such as the Veteran's unit was during the Tet Offensive.  At a February 1995 hearing before a Decision Review Officer (DRO) at the Atlanta RO, the Veteran testified that he was under combat conditions at all times.  This testimony is credible as it is consistent with the reports located by the Center for Unit Records Research.  Therefore, as the evidence shows that the Veteran's unit was regularly subjected to hostile incoming fire and a particular instance of combat alleged by the Veteran has been corroborated, the evidence of record shows that the Veteran participated in events constituting an actual fight or encounter with a military foe.  Therefore, he is entitled to the combat presumption.

Resolving any doubt in favor of the Veteran, the record contains satisfactory lay evidence showing that the Veteran's gunshot wound was incurred during combat.  At the July1994 VA examination, the Veteran reported that he sustained a through-and-through gunshot wound in 1967 in Vietnam.  At the February 1995 DRO hearing, the Veteran testified that he was transferred from Lai Khe to Nui Lang Bian, at the bottom of what was called the Black Virgin Mountain, and that he was shot at the bottom of that mountain during the Tet Offensive when an attack was launched by the enemy while they were setting up camp.  He testified that he was treated by a field medic, subsequently air-lifted to Di An, and ultimately sent from Di An to Japan for treatment.  In a February 1995 statement, the Veteran asserted that he was shot in the right leg in Vietnam even though the incident was not recorded in his medical records.  In December 1997, the Veteran testified that he received the wound to his right leg during the Tet Offensive and was initially treated for it at his base camp in Lai Khe before being sent to Japan for further treatment.  He testified that he was in the hospital for three and a half months before being sent back to Vietnam.  At a December 1999 VA examination, the Veteran reported that he was shot in the right leg toward the end of 1967 in Vietnam.  He stated that the bullet passed through his leg and that he had to be hospitalized.  

Although there are variations with regard to the specific details of the date and location of the incident, the Veteran's general testimony regarding the character of his wound and the manner in which it was incurred have been grossly consistent.  Furthermore, the Veteran is noted to have cognitive impairment associated with his service-connected posttraumatic stress disorder, such that a minimal amount of discrepancy with regard to precise details does not speak to an intent to mischaracterize facts.  

Although his service personnel records raise some potential inconsistencies, such as a granted request for special leave during the period that the Veteran asserts he was receiving treatment for his gunshot wound and a March 1968 record of proceedings showing that the Veteran was found in an off-limits area during a yellow alert status at the Lai Khe Base Camp in February 1968, these documents do not conclusively establish that the Veteran did not receive treatment for a gunshot wound during this period.  The Veteran's service treatment records are absent reports of gunshot wound during service, but the Board also notes that the record contains no treatment records for the period of July 1967 through May 1968, even though there are periodic reports of treatment outside of this period.  As such, the lack of service treatment records for a gunshot wound during a period that the Veteran's unit was known to have been engaged in combat does not indicate that there was no treatment for a gunshot wound during service; rather it tends to show that medical records for this period are not available due to the combat conditions experienced during this period of service.

Therefore, resolving any doubt in favor of the Veteran, his statements, as well as the type of injury sustained, constitute satisfactory evidence that his injury was incurred in combat.  Furthermore, the Veteran's assertion that he sustained a gunshot wound in combat during service in Vietnam is wholly consistent with the circumstances of his service in Vietnam during the Tet Offensive, as shown by the reports provided by the Center for Unit Records Research.

Therefore, as the evidence of record shows a diagnosis of a through-and-through gunshot wound with residual scarring on the right leg and the evidence of record establishes that the Veteran incurred a through-and-through gunshot wound to the right leg in service, service connection for a gunshot wound to the right leg, to include scars, is warranted.  See 38 C.F.R. §§ 3.303; Shedden, 381 F.3d at 1167; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a gunshot wound to the right leg, to include scars, is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is entitled to a higher rating for his service-connected degenerative disc disease of the lumbar spine and left leg radiculopathy.  His most recent VA examination was conducted in November 2005.  At that examination, the examiner noted that the Veteran's condition was progressively worsening, and a 2007 magnetic resonance imaging (MRI) report shows mild interval worsening since his previous MRI in August 2005 at L5/S1.  Accordingly, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected degenerative disc disease of the lumbar spine and left leg radiculopathy.  38 U.S.C.A. §  5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Review of the record shows that the Social Security Administration (SSA) National Records Center (NRC) informed VA that the Veteran's folder was not located at the SSA NRC, and that the SSA jurisdictional office was in Covington, Georgia.  Thereafter, no additional efforts were made to contact the jurisdictional office in order to obtain the Veteran's SSA records.  Therefore, the RO/AMC should undertake additional efforts to locate the Veterans SSA records, to include directly contacting the jurisdictional office in Covington.  38 C.F.R. § 3.159(c)(2).

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for degenerative disc disease of the lumbar spine and left leg radiculopathy, dated since August 2011.  38 U.S.C.A. §  5103A(c)(2); 
38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his degenerative disc disease of the lumbar spine and left leg radiculopathy, from the VA Medical Center in Atlanta, Georgia, dated since August 2011.

2.  Make arrangements to obtain the Veteran's complete SSA records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.  These efforts should include contacting the jurisdictional office in Covington, Georgia.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

3.  Then, schedule the Veteran for a VA orthopedic/ neurological examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected degenerative disc disease of the lumbar spine and left leg radiculopathy and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's degenerative disc disease of the lumbar spine causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) Determine the degree of paralysis caused by the Veteran's service-connected left leg radiculopathy.

(h) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his degenerative disc disease of the lumbar spine? 

(j) If the examiner determines that the Veteran has experienced incapacitating episodes due to his degenerative disc disease of the lumbar spine, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  In making this determination, address the Veteran's report that he is incapacitated for three to four days, three times a month, in the November 2005 VA examination report.  

(k) Determine what effects the Veteran's degenerative disc disease of the lumbar spine and left leg radiculopathy has on his occupational functioning.  

Specifically, in light of the holding of the Court of Appeals for Veterans Claims in Bradley v. Peake, 22 Vet. App. 280 (2008), determine (i) whether the Veteran's degenerative disc disease of the lumbar spine and left leg radiculopathy render him unable to secure or follow a substantially gainful occupation, and/or (ii) whether the Veteran's service-connected disabilities, independent of his service-connected posttraumatic stress disorder, render him unable to secure or follow a substantially gainful occupation.  

In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal, addressing all entitlements reasonably raised by the record.  See Summary of Precedent Opinions of the General Counsel, 75 Fed. Reg. 11229-04 (Mar. 9, 2010) (explaining that entitlement to special monthly compensation at the statutory housebound rate under 38 C.F.R. § 1114(s) may be raised where the Veteran has a schedular total rating for a particular service-connected disability and a separate disability supports a total disability rating based on individual unemployability (TDIU) independent of the other disability rating).  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


